Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, taken alone or in combination thereof, fails to teach:
Claim 1:  An autonomous charging pad for aerial vehicles, comprising: a controller circuit coupled to a plurality of sensing tiles to receive a corresponding plurality of sense voltages, and is configured to determine the location or a type of aerial vehicle and each leg of the aerial vehicle based on a pattern of the plurality of sense voltages, the aerial vehicle and the legs of the aerial vehicle being cither fixed or movable relative to the charging pad; an array of sensing tiles comprising: one or more driven coils to produce magnetic signals in response to drive signals; one or more sense coils disposed to: magnetically couple to the one or more driven coils to receive the magnetic signal produced by the driven coils, and produce a sense voltage as a function of its proximity to the aerial vehicle and/or each legs of an aerial vehicle; and an array of charging coils, the array of charging coils being one or more of inductive or resonance coils configured to deliver power to one or more aerial vehicles or each leg of the aerial vehicle, which are detected and localized by the controller circuit; and a power distribution circuit, in combination with the remaining limitations of independent claims.

Claim 5:  A device for mounting to an aerial vehicle, comprising: one or more charging feet adapted to be positioned on one ofa plurality of legs of an aerial vehicle: a backpack that is associated with the aerial vehicle, the backpack being configured to run one or more algorithms thereon for authentication of signals, the backpack comprising: one or more power management circuits, each power management circuit being coupled to at least one coil in the charging feet and each power management circuit being configured to regulate the received energy into a battery-charging voltage level; a power summation circuit that is coupled to all power management circuits to combine the power received from each of the charging feet; a connector circuit that is coupled to power summation circuit and is connected to a battery and adapted to provide the battery-charging voltage level to a battery of the aerial vehicle; at least one coil included in the mechanical feet configured to receive energy from one or more external coils: and power management circuitry coupled to the at least one coil to regulate the received energy into a battery-charging voltage level in combination with the remaining limitations of independent claims.  
 Claim 10:  A method for charging a group of aerial vehicles, the method comprising: sensing a location of a second aerial vehicle using a first aerial vehicle; directing power to the second aerial vehicle from the first aerial vehicle based on a relative location of the second aerial vehicle relative to the first aerial vehicle, wherein directing power includes directing electromagnetic energy fields; receiving the power in the second aerial vehicle; and charging a battery of the second aerial vehicle with the power received in combination with the remaining limitations of independent claims.  
 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ARUN C WILLIAMS/           Primary Examiner, Art Unit 2859